75197: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-36873: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75197


Short Caption:APCO CONSTR., INC. VS. ZITTING BROS. CONSTR., INC.Court:Supreme Court


Related Case(s):61131, 76276, 77320, 79301, 80508


Lower Court Case(s):Clark Co. - Eighth Judicial District - A571228Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:02/28/2018 / Haire, PaulSP Status:Completed


Oral Argument:06/11/2020 at 10:00 AMOral Argument Location:Las Vegas


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAPCO Construction, Inc.Mary E. Bacon
							(Former)
						
							(Spencer Fane LLP/Las Vegas)
						Christopher H. Byrd
							(Fennemore Craig, P.C./Las Vegas)
						John Randall Jefferies
							(Fennemore Craig, P.C./Phoenix)
						Jack C. Juan
							(Marquis Aurbach Coffing)
						Cody S. Mounteer
							(Marquis Aurbach Coffing)
						John H. Mowbray
							(Former)
						
							(Spencer Fane LLP/Las Vegas)
						Thomas W. Stewart
							(Former)
						
							(Marquis Aurbach Coffing)
						Kathleen A. Wilde
							(Marquis Aurbach Coffing)
						


RespondentZitting Brothers Construction, Inc.I-Che Lai
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						Jorge A. Ramirez
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


02/27/2018Filing FeeFiling Fee Paid. $250.00 from Marquis Aurbach Coffing.  Check no. 123499.


02/27/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)18-07692




02/27/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.18-07695




02/28/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Paul M. Haire.18-07952




03/07/2018Notice of Appeal DocumentsFiled Copy of District Court Minutes from January 19, 2018.18-08984




03/16/2018Order/Clerk'sFiled Order Granting Telephonic Extension. Docketing Statement due: April 2, 2018.18-10494




04/03/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-12605




04/03/2018Docketing StatementFiled Appendix to Docketing Statement (Volume 1).18-12607




04/03/2018Docketing StatementFiled Appendix to Docketing Statement (Volume 2).18-12608




04/03/2018Docketing StatementFiled Appendix to Docketing Statement (Volume 3).18-12609




04/03/2018Docketing StatementFiled Appendix to Docketing Statement (Volume 4).18-12610




04/05/2018Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for May 14, 2018, at 10:00 am.18-13116




05/17/2018Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.18-18875




05/18/2018Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.18-19033




05/31/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Transcript Request Form due: June 18, 2018.18-20718




06/18/2018Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental.18-23069




06/19/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 11/16/17. To Court Reporter: Jennifer Gerold.18-23364




06/20/2018Notice of Appeal DocumentsFiled Copy of District Court Minutes.18-23653




06/25/2018Order/ProceduralFiled Order to File Amended Docketing Statement.  Due:  30 days.18-24135




07/20/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Amended Docketing Statement due: August 8, 2018.18-27812




08/08/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief and Appendix due: August 30, 2018.18-30374




08/09/2018Docketing StatementFiled Amended Docketing Statement Civil Appeals.18-30583




08/14/2018Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (Part 1) (Second Amended)18-31284




08/14/2018Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (Part 2) (Second Amended)18-31285




08/30/2018MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix (First Written Request).18-33954




09/11/2018MotionFiled Respondent Zitting Brothers Construction, Inc.'s Opposition to Appellant's Motion for Extension of Time to File Opening Brief and Appendix.18-35324




09/19/2018MotionFiled Appellant's Reply in Support of Motion for Extension of Time to File Opening Brief and Appendix.18-36526




09/19/2018Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  45 days.  Respondent may file any reply within 20 days of service of appellant's response.  Briefing of this appeal is suspended pending further order of this court.  fn2[Given this order, the August 30, 2018, motion for an extension of time to file the opening brief is denied as moot.]18-36735




10/24/2018Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Response to Order to Show Cause due:  November 19, 2018.18-41881




11/13/2018MotionFiled Appellant's Motion for Extension of Time to File Response to Order to Show Cause (First Written Request).  (SC)18-903935




11/19/2018Order/ProceduralFiled Order Granting Motion. Appellant's Response to the Order to Show Cause due: December 19, 2018. (SC).18-904779




12/20/2018MotionFiled Appellant's Response to Order to Show Cause. (SC)18-909717




12/20/2018AppendixFiled Appellant's Appendix Volume 1. (SC)18-909719




12/20/2018AppendixFiled Appellant's Appendix Volume 2. (SC)18-909722




12/20/2018AppendixFiled Appellant's Appendix Volume 3. (SC)18-909731




12/20/2018AppendixFiled Appellant's Appendix Volume 4. (SC)18-909732




12/20/2018AppendixFiled Appellant's Appendix Volume 5. (SC)18-909734




12/20/2018AppendixFiled Appellant's Appendix Volume 6. (SC)18-909735




12/20/2018AppendixFiled Appellant's Appendix Volume 7. (SC)18-909778




12/20/2018AppendixFiled Appellant's Appendix Volume 8. (SC)18-909780




12/20/2018AppendixFiled Appellant's Appendix Volume 9. (SC)18-909792




01/04/2019BriefFiled Appellant's Notice of Supplemental Authorities (Response to Order to Show Cause). (SC)19-00492




01/10/2019MotionFiled Respondent Zitting Brothers Construction, Inc.'s Reply to Appellant's Response to Order to Show Cause. (SC)19-01494




01/18/2019Order/ProceduralFiled Order Reinstating Briefing.  Appellant's Opening Brief and Appendix due:  90 days.  (SC)19-03083




04/15/2019AppendixFiled Appellant's Appendix, Volume 1. (SC)19-16388




04/15/2019AppendixFiled Appellant's Appendix, Volume 2. (SC)19-16390




04/15/2019AppendixFiled Appellant's Appendix, Volume 3. (SC)19-16394




04/15/2019AppendixFiled Appellant's Appendix, Volume 4. (SC)19-16395




04/15/2019AppendixFiled Appellant's Appendix, Volume 5. (SC)19-16397




04/15/2019AppendixFiled Appellant's Appendix, Volume 6. (SC)19-16400




04/15/2019AppendixFiled Appellant's Appendix, Volume 7. (SC)19-16401




04/15/2019AppendixFiled Appellant's Appendix, Volume 8. (SC)19-16403




04/15/2019AppendixFiled Appellant's Appendix, Volume 9. (SC)19-16406




04/15/2019AppendixFiled Appellant's Appendix, Volume 10. (SC)19-16408




04/15/2019AppendixFiled Appellant's Appendix, Volume 11. (SC)19-16410




04/15/2019AppendixFiled Appellant's Appendix, Volume 12. (SC)19-16414




04/15/2019AppendixFiled Appellant's Appendix, Volume 13. (SC)19-16416




04/15/2019AppendixFiled Appellant's Appendix, Volume 14. (SC)19-16419




04/15/2019AppendixFiled Appellant's Appendix, Volume 15. (SC)19-16422




04/15/2019AppendixFiled Appellant's Appendix, Volume 16. (SC)19-16425




04/15/2019AppendixFiled Appellant's Appendix, Volume 17. (SC)19-16430




04/15/2019AppendixFiled Appellant's Appendix, Volume 18. (SC)19-16432




04/15/2019AppendixFiled Appellant's Appendix, Volume 19. (SC)19-16434




04/15/2019AppendixFiled Appellant's Appendix, Volume 20. (SC)19-16436




04/15/2019AppendixFiled Appellant's Appendix, Volume 21. (SC)19-16439




04/15/2019AppendixFiled Appellant's Appendix, Volume 22. (SC)19-16442




04/15/2019AppendixFiled Appellant's Appendix, Volume 23. (SC)19-16444




04/15/2019AppendixFiled Appellant's Appendix, Volume 24. (SC)19-16445




04/15/2019AppendixFiled Appellant's Appendix, Volume 25. (SC)19-16448




04/15/2019AppendixFiled Appellant's Appendix, Volume 26. (SC)19-16450




04/15/2019AppendixFiled Appellant's Appendix, Volume 27. (SC)19-16451




04/15/2019AppendixFiled Appellant's Appendix, Volume 28. (SC)19-16455




04/15/2019AppendixFiled Appellant's Appendix, Volume 29. (SC)19-16456




04/15/2019AppendixFiled Appellant's Appendix, Volume 30. (SC)19-16458




04/15/2019Notice/IncomingFiled Certificate of Service for Appellant's Appendix. (SC)19-16497




04/18/2019Notice/IncomingFiled Substitution of Attorneys (Fennemore Craig, P.C. as its attorney of record in the place and stead of Spencer Fane, LLP). (SC)19-17232




04/18/2019BriefFiled Appellant's Opening Brief. (SC)19-17262




05/17/2019MotionFiled Stipulation to Extend Deadline to File Answering Brief. (SC)19-21781




05/20/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent's Answering Brief due: June 19, 2019. (SC)19-21878




06/19/2019MotionFiled Respondent's Motion to Extend Deadline for Filing Answering Brief and Appendix. (SC)19-26549




07/01/2019MotionFiled Respondent's Motion for Permission to File An Answering Brief in Excess of 14,000 Words.  (SC)19-28274




07/01/2019BriefFiled Respondent's Answering Brief.  (SC)19-28275




07/01/2019AppendixFiled Respondent's Appendix.  (SC)19-28276




07/08/2019Notice/IncomingFiled Certificate of Service for Respondent's Appendix. (SC)19-29021




07/09/2019Order/ProceduralFiled Order Granting Motions. Respondent's motions for an extension of time to file the answering brief and for leave to file a brief in excess of the type-volume limitation are granted. The answering brief was filed on July 1, 2019. Appellant's Reply Brief due: July 31, 2019. (SC).19-29082




07/29/2019MotionFiled Appellant's Motion for Extension of Time to File Reply Brief (First Request). (SC)19-31831




08/02/2019Order/ProceduralFiled Order Granting Motion.  Appellant's Reply Brief due:  September 16, 2019.  (SC)19-32607




09/16/2019MotionFiled Appellant's Motion for Extension of Time to File Appellant's Reply Brief (Second Request). (SC)19-38463




09/23/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's Opposition to Appellant's Motion for Extension of Time to File Appellant's Reply Brief  due: October 7, 2019. (SC).19-39542




10/14/2019Order/ProceduralFiled Order Granting Motion.  Appellant's Reply Brief due:  October 16, 2019.  (SC)19-42465




10/16/2019MotionFiled Appellant's Motion to Exceed Type-Volume Limit of Reply Brief. (SC)19-42976




10/16/2019BriefFiled Appellant's Reply Brief. (SC)19-42977




10/16/2019AppendixFiled Appellant's Reply Appendix -  Volume 1. (SC)19-42978




10/22/2019Order/ProceduralFiled Order Granting Motion.  Cause appearing, appellant's motion for leave to file a reply brief in excess of the type-volume limitation is granted.    The reply brief was filed on October 16, 2019.  (SC)19-43618




10/22/2019Case Status UpdateBriefing Completed/To Screening.  (SC)


10/23/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-43869




10/23/2019Docketing StatementFiled Docketing Statement  Civil Appeals - Part 1. (SC)19-43874




10/23/2019Docketing StatementFiled Docketing Statement Civil Appeals - Part 2. (SC)19-43876




10/23/2019Docketing StatementFiled Docketing Statement Civil Appeals - Part 3. (SC)19-43877




10/23/2019Docketing StatementFiled Docketing Statement Civil Appeals - Part 4. (SC)19-43882




01/14/2020Notice/IncomingFiled Notice of Change of Counsel (APCO Construction, Inc. by and through its attorneys, Marquis Aurbach Coffing hereby notifies the Court and all interested parties that Micah S. Echols, Esq. is no longer with the firm and no longer represents the APCO in the instant case). (SC)20-01838




04/03/2020Order/ProceduralFiled Order Scheduling Order Argument. This court determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter is scheduled for oral argument on June 11, 2020, at 10:00 a.m. in Las Vegas. (SC).20-12728




04/20/2020Notice/IncomingFiled Notice of Appearance and Change of Counsel. Kathleen Wilde as counsel for Appellant. Tom Stewart no longer represents appellant and should be removed from service list. (SC).20-14866




05/14/2020Order/ProceduralFiled Order Regarding Oral Argument. In the event that circumstances require oral argument be held by videoconference, the court will use the BlueJeans videoconferencing system. That system requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability. In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection. No later than May 19, 2020, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of that attorney(s). The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov. The attorneys will be required to schedule a session with this court's IT Department to test the capabilities of the connection and video equipment prior to argument. A member of the IT Department will contact the attorneys upon receiving the contact information requested above. The Clerk of the Court will notify the attorneys by June 3, 2020, if oral argument will be held by videoconference. (SC).20-18439




05/19/2020MotionFiled Appellant's Motion to Postpone Oral Argument. (SC).20-19100




05/20/2020MotionFiled Respondent's Limited Joinder to Appellant's Motion to Postpone Oral Argument. (SC)20-19325




05/26/2020Order/ProceduralFiled Order Regarding Oral Argument. Appellant has filed a motion to continue oral argument in this matter currently scheduled for June 11, 2020, at 10:00 a.m., by videoconference. We deny the motion. However, within 7 days from the date of this order, the parties may file a stipulation to waive oral argument and this matter will stand submitted on the briefs and record filed herein. (SC).20-19821




05/29/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-20417




10/08/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Gibbons/Stiglich/Silver. Author: Stiglich, J. Majority: Stiglich/Gibbons/Silver. 136 Nev. Adv. Opn. No. 64. SNP20-MG/LS/AS. (SC).20-36873




11/23/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Petition for Rehearing due:  November 23, 2020.  (SC)20-42732




11/23/2020Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)20-42724




11/23/2020Filing FeeFiling fee paid. E-Payment $150.00 from Christopher H. Byrd. (SC)


12/23/2020Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). SNP20 - MG/LS/AS (SC)20-46426




01/06/2021Post-Judgment PetitionFiled Appellant's Petition for En Banc Reconsideration (REJECTED PER NOTICE ISSUED 01/07/21).  (SC)


01/07/2021Notice/OutgoingIssued Notice of Rejection of Filed Document.  Petition for En Banc Reconsideration. (SC)21-00424




01/08/2021Post-Judgment PetitionFiled Appellant's Petition for En Banc Reconsideration. (SC)21-00515




01/21/2021Order/ProceduralFiled Order Directing Answer to Petition for En Banc Reconsideration.  Respondent's Answer due:  14 days.  (SC)21-01793




02/03/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answer to Petition for En Banc Reconsideration due:  February 18, 2021.  (SC)21-03343




02/18/2021Post-Judgment PetitionFiled Respondent's Answer to Petition for En Banc Reconsideration. (SC)21-04900




03/05/2021Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED." Cadish, and Pickering, JJ., dissenting -  EN BANC. (SC)21-06432




03/30/2021RemittiturIssued Remittitur. (SC)21-09049




03/30/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


04/09/2021RemittiturFiled Remittitur. Received by District Court Clerk on March 31, 2021. (SC)21-09049





Combined Case View